DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The abstract of the disclosure were received on 11/25/2020. The abstract is acceptable.
Drawings
The drawings were received on 11/24/2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the substrate" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the substrate” will be treated to mean, - -the body - -.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudy (US 4,183,156). With respect to claims 1, 3-6 and 8, Rudy discloses an insole apparatus (inflatable insole 30, 330, 930, etc., see figures 1, 14, 17, 30) comprising: a body defining a plurality of cavities (chambers 50, 50e, 150, etc., see figures 2, 15, 30) configured to be coupled to a fluid source such that the fluid source can deliver fluid to vary internal pressures of the cavities (valve 904 is adapted to be connected to a source of fluid under pressure by (1) filling in the space under the longitudinal arch 36, (2) bringing the moderator 32 into supportive contact with the longitudinal arch, and (3) arresting and reversing downward and rotational movement of the longitudinal arch and navicular bone of the foot).
	With respect to claims 13-14, Rudy discloses wherein: a first one or more of the cavities is in a first region of the body extending from a first side of the substrate to a second side of the substrate (see chambers 50e located in the midfoot area of the insole, figure 30), wherein the first region is closer to a first end of the substrate than a second end of the substrate (forefoot area); a second one or more of the cavities is in a second region of the body (chambers 50e located in the forefoot area of the insole) extending from the first region toward the first end and along the first side; and a third one or more of the cavities are in a third region (chambers 50e in the heel area of the insole) of the body extending from the first side to the second side at the second end; wherein, when in use, the first region is configured to be disposed under a plantar surface of one or more metatarsal heads of a foot (midfoot area); the second region is configured to be disposed under a plantar surface of a hallux of a foot (the forefoot area), and the third region is configured to be disposed under a plantar surface of a calcaneus bone of a foot (the heel area).
6.	Claim(s) 1, 3, 9, 12-14, 17-19, 22-26 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manor et al. (Pub. No. US 2001/0018564). With respect to claims 1, 3, 9, Manor et al. discloses an insole .
	With respect to claims 13-14, Manor et al. discloses wherein: a first one or more of the cavities is in a first region of the body extending from a first side of the body to a second side of the body (see chamber 6 located in the midfoot area 
	With respect to claim 12, Manor et al. discloses the insole apparatus to comprise: a fluid source (fluid container) configured to be coupled to the cavities (inflating system such as inflating system 60 (FIG. 3) for controllably inflating and deflating inflatable chambers 4, 6, 8 and 10); and a processor (inflating system 60 preferably comprises: a pump 40 for pumping fluid such as air into inflatable chambers 4, 6, 8 and 10; a valvular system 42 for controlling the flow of fluid into and out of the inflatable chambers; a pressure sensor 46 for sensing the pressure within valvular system 42; and a controller 55 for controlling the operation of inflating system 60 ) configured to control the fluid source to:

	(b) increase pressure of a second one or more of the cavities (inflating system 60 may include a plurality of pressure sensors, each connected to a distinct tubular element 30a, 30b, 30c and 30d, for sensing the pressure within tubular elements 30a, 30b, 30c and 30d respectively) while the pressure in the first one or more of the cavities remains substantially constant (the specific maximal pressure values within each of chambers 4, 6, 8 and 10 may be predetermined by the user);
	(c) after a predetermined amount of time, decrease pressure of the second one or more of the cavities (the frequency of inflation and deflation of chambers 4, 6, 8 and 10 at a given cycle of inflation and deflation may be predetermined by the user) while the pressure in the first one or more of the cavities remains substantially constant (the specific maximal pressure values within each of chambers 4, 6, 8 and 10 may be predetermined by the user); and 
	(d) increase pressure of a third one or more of the cavities (inflating system 60 may include a plurality of pressure sensors, each connected to a distinct tubular element 30a, 30b, 30c and 30d, for sensing the pressure within tubular elements 30a, 30b, 30c and 30d respectively) while the pressure in the first one 
	With respect to claim 32, Manor et al. discloses that the inflating system 60 may include a safety releaser 52 for releasing fluid to atmosphere upon a specific pressure value sensed by pressure sensor 46.
	With respect to claims 18-19 and 22-24, manor et al. discloses 
method for actuating an insole apparatus having a body defining a plurality of cavities (4, 6, 8, 10, see figure 1c) configured to be coupled to a fluid source (inflating system 60 may include a plurality of pressure sensors, each connected to a distinct tubular element 30a, 30b, 30c and 30d, for sensing the pressure within tubular elements 30a, 30b, 30c and 30d respectively) such that the fluid source can deliver fluid to vary internal pressures of the cavities, wherein the body defines an insole-shaped structure (see figure 1c) and the insole apparatus is configured to removably fit within a shoe, the method comprising:
	(1) holding pressure in a first one or more of the cavities to be substantially 

	(2) increasing pressure of a second one of the cavities (frequency of inflation and deflation and the operating time of the inflating system may be predetermined by the user so as to simulate different rates and durations of motor activities. Further, the specific maximal pressure value within each of the inflatable chambers may be predetermined by the user) while the pressure in the first one or more of the cavities remains substantially constant;
	(3) after a first predetermined amount of time (the sequence of inflation and deflation may include inflation and subsequent deflation of the first, second, third and fourth chambers, so as to alternately and sequentially apply pressure to the heel, plantar arch, metatarsus and toes of the user, thereby simulating walking, running, or any other activity), decreasing pressure of the second one or more of the cavities while the pressure in the first one or more of the cavities remains substantially constant;
	(4) increasing pressure of a third one or more of the cavities (chambers to be inflated and deflated may pre determinately be selected by the user, so that 
	(5) after a second predetermined amount of time, decreasing pressure of the third one or more of the cavities (chambers to be inflated and deflated may predeterminately be selected by the user, so that only the selected chambers take part in the cycle of inflation and deflation) while the pressure in the first one or more of the cavities remains substantially constant; and 
	(6) increasing pressure of a fourth one or more of the cavities (chambers to be inflated and deflated may predeterminately be selected by the user, so that only the selected chambers take part in the cycle of inflation and deflation), wherein insole apparatus is configured to removably fit within a shoe;
	wherein: the second one or more of the cavities is aligned with a plantar surface of one or more metatarsal heads of a foot; the third one or more of the cavities is aligned with the plantar surface of a hallux of the foot; and the fourth one or more of the cavities is aligned with the plantar surface of a calcaneus bone of the foot;
	wherein steps (1) - (6) are controlled by a processor (controller 55);
	wherein the method comprising repeating steps (1) - (6); and 
	wherein the method comprising simultaneously decreasing pressure of at least two of the first, second, and third one or more of the cavities while the pressure in the first one or more of the cavities remains substantially constant 
	With respect to claims 25-26 and 31, Manor et al. discloses a method for actuating an insole apparatus having a body defining a plurality of cavities (4, 6, 8, 10, see figure 1c) configured to be coupled to a fluid source (inflating system 60 may further include a fluid container (not shown) for temporarily housing the fluid pumped by pump 40 into valvular system 42) such that the fluid source can deliver fluid to vary internal pressures of the cavities, wherein the body defines an insole-shaped structure and the insole apparatus is configured to removably fit within a shoe (sandal), the method comprising:
	(1)    increasing a first, second, and third one of the cavities to a first pressure (each of tubular elements 30a, 30b, 30c and 30d includes a valve 44a, 44b, 44c and 44d respectively, for controlling the flow of fluid into and out of inflatable chambers 4, 6, 8 and 10 respectively, thereby controlling the inflation and deflation of said inflatable chambers);
	(2)    decreasing pressure of the second one of the cavities to a second pressure (inflating system 60 independently inflates and deflates the inflatable chambers according to a specific sequence set by the user, so as to simulate any 
	(3)    after a first predetermined amount of time (the specific pressure profiles, i.e., the pressure-buildup and pressure-relaxation within each of the chambers as a function of time, may be predetermined by the user), increasing pressure of the second one of the cavities to the first pressure;
	(4)    decreasing pressure of the third one of the cavities to the second pressure (the time between a given cycle and the next cycle of inflation and deflation of chambers 4, 6, 8 and 10 may be predetermined by the user, so as to simulate waking activities at different rates, as well as running activity) while maintaining the first and second one of the cavities at the first pressure;
	(5)    after a second predetermined amount of time, increasing pressure of the third one or more of the cavities to the first pressure (the specification of the inflatable chambers to be inflated and deflated, as well as the sequence of inflation and deflation may be predetermined by the user. Thus, according to another embodiment, the sequence of inflation and deflation may include inflation and subsequent deflation of chamber 2 and then inflation and subsequent deflation of chamber 4, so as to sequentially and alternately apply pressure to the plantar arch 22 and toes 26 of the user, thereby compressing the user's venous plexus and sequentially activating the venous muscular pump at the user's calf); and

	With respect to claim 26, Manor et al. discloses wherein: the first one or more of the cavities (chamber 8)is aligned with a plantar surface of one or more metatarsal heads of a foot; the second one or more of the cavities (chamber 10) is aligned with the plantar surface of a hallux of the foot; and the third one or more of the cavities (chamber 4) is aligned with the plantar surface of a calcaneus bone of the foot.
	With respect to claim 31, Manor et al. discloses comprising simultaneously decreasing pressure of at least two of the first,  second, and third one or more of the cavities (the sequence of inflation and deflation may include simultaneous inflation of chambers 4, 6, 8 and 10, and then simultaneous deflation of chambers 4, 6, 8 and 10, so as to simultaneously apply pressure to the heel, plantar arch, metatarsus and toes of the user, thereby applying pressure to the entire venous circulation of the user's foot. While using such embodiment, each of the chambers may feature a specific maximal pressure so as to simulate, for example, standing conditions of the user).


17 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Rudy and/or Manor et al. as applied to claim 1 above, and further in view of Lakic (US 6,014,823). Each of Rudy and Manor et al. as described  above discloses all the limitations of the claims except for wherein a second body defining a plurality of cavities configured to be coupled to the fluid source such that the fluid source can deliver fluid to vary internal pressures of the cavities, wherein, when in use, the second body is configured to be positioned above a dorsal surface of a foot. Lakic discloses that FIG. 59 illustrates the liner of FIG. 58 within shoe 213. The air pump 171 is supported at the upper edge of the heel of the shoe, and for clarity of the illustration, the inlet and relief valve are omitted from the drawing. The shoe has conventional lacing 218 through eyelets 217 and an outer sole 85. The medial support pillow 271 lies along the medial side and top of the shoe, and the lateral support pillow 273 is in the same position on the opposite side of the shoe. The support pillow 276 underlies the lower portion of the tongue 235 of the shoe, and preferably is bonded or sewn to the tongue 235. The air passageway 288 is shown at the most forward toe end of the inner sole. Therefore, it would have been obvious to one of ordinary skill in the art to provide a second body defining a plurality of cavities configured to be coupled to the fluid source such that the fluid source can deliver fluid to vary internal pressures of the cavities to the footwear of either Rudy and/or manor et al., wherein, when in use, the second body is configured to be positioned above a dorsal surface of a foot as taught by Lakic, to enhance the stability and comfort of the footwear to the wearer. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-6, 8-9, 12-14, 17-19, 22-26, 29 and 31-32 have been considered but are moot because the new ground of rejection does not rely on any reference as combined and as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are insole apparatuses comprising plurality of cavities coupled to a fluid source. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 
7:00-5:00 EST. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

786-9199 (IN USA OR CANADA) or 571-272-1000. 
									/JILA M MOHANDESI/                                                                                          Primary Examiner, Art 										Unit 3732                                                                                                                                                                                                                                                                                                            
JMM
03/02/2021